OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE.
Ordinariamente, de conformidad con los artículos 413 y 1018 et seq. del Código Civil, los herederos o condueños tie-nen el derecho de insistir en la división material de deter-*984minada finca o fincas. Pnede que nn hombre tenga mi ne-gocio establecido, o aun el deseo sentimental de que no se le impida disfrutar por lo menos de parte del fundo de sus antepasados. La prueba en el presente caso rae convenció en parte de que quizá económicamente sería mejor que las fincas fuesen vendidas, pero no fui del todo persuadido de que el extenso número de cuerdas envuelto en este caso no po-día ser dividido por su especie entre tres o cuatro comune-ros, a pesar de haberse hecho ciertas mejoras materiales en determinadas secciones. Mediante varios sistemas de com-pensación, aun por medio de pagos en efectivo, un heredero que recibiera una parte mayor de las mejoras o de los terre-nos que los otros podría satisfacer la diferencia. Ni siquiera se me convenció de que era necesario hacer algún pago de dinero para efectuar tal división material. Por tanto, es innecesario que yo considere si podría efectuarse una com-pensación dividiendo a prorrata las bombas y los sistemas de riego.